Citation Nr: 1605734	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  09-43 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative disc disease lumbar spine.

2.  Entitlement to an increased initial rating for service-connected posttraumatic stress disorder with panic disorder, without agoraphobia, depression, and alcohol use (PTSD), rated as 30 percent disabling prior to June 28, 2012 and rated at 70 percent thereafter.

3.  Entitlement to an effective date prior to October 25, 2005 for the grant of service connection for PTSD.

4.  Entitlement to an effective date prior to March 12, 2007 for the grant of service connection for degenerative disc disease lumbar spine.

5.  Entitlement to an effective date prior to October 25, 2005 for the grant of service connection for dermatitis with lichenification bilateral lower extremities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to January 2002 and from January 2003 to May 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran filed a notice of disagreement (NOD) with this decision in January 2009.  Therein, he expressed a desire to appeal the initial ratings and effective dates for the three disabilities that had been granted service connection.  While the RO continued to adjudicate the initial ratings, the Board finds that the earlier effective dates (EED) of the grant of service connection for these claims were not further considered.  As the Board has jurisdiction over these claims, they have been listed as issues on the title page.  All three claims will be further discussed in the REMAND portion of the opinion below, along with the claim for an increased initial rating for degenerative disc disease lumbar spine.

The Veteran appeared at a travel Board hearing before the undersigned in December 2015.  It was agreed that the record be left open for thirty days to allow for the submission of additional evidence.  Such evidence was submitted and the Veteran waived initial review by the regional office.  38 C.F.R. § 20.1304(c) (2015).

FINDING OF FACT

During a December 2015 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran testified that he was withdrawing the issue of entitlement to an increased initial rating for service-connected PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to an increased initial rating for service-connected PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  The withdrawal may be made by the Veteran or by his or her authorized representative, and it must be in writing or be made on record during a hearing.  38 C.F.R. § 20.204. 

The Veteran indicated during his December 2015 hearing, prior to the promulgation of a Board decision, that he wished to withdraw the appeal of his claim for entitlement to an increased initial rating for service-connected PTSD.  Thus, the Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.

ORDER

The appeal of entitlement to an increased initial rating for service-connected PTSD is dismissed.


REMAND

The Board finds that further development of the appeal is needed.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

Missing Records

At the December 2015 Board hearing, the Veteran testified to receiving private medical care from Drs. L. and S, and that he had provided VA authorization and consent to obtain records from these medical service providers.  Upon a review of the record, the Board cannot find such authorization forms and there is no indication that these treatment records were ever requested.  While the Veteran did submit treatment records from Dr. S. within thirty days after the hearing, it is unclear if these are all of the records from that physician.  Accordingly, the Board concludes that the record is incomplete.  Remand is necessary in order to attempt to obtain pertinent treatment records from Drs. L. and S.

Manlincon

In the November 2008 rating decision, the RO granted service connection for PTSD, degenerative disc disease lumbar spine, and dermatitis.  In a January 2009 NOD, the Veteran appealed the assigned initial rating and effective dates for all three claims.  A statement of the case (SOC) was issued in August of 2009, but it did not discuss the propriety of EEDs for the grants of service connection for each claim.  Remand is required so that a SOC may be issued for the EED claims.  38 C.F.R. §§ 20.201, 20.300; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

Send the Veteran a VA Form 21-4142 requesting authorization and consent to obtain private treatment records from Drs. L. and S., as identified in the December 2015 Boar hearing transcript.  All efforts to obtain these records must be documented in the claims file. 

2.  Issue a statement of the case for the following issues (and return them to the Board only if timely appeals are perfected): 

A)  Entitlement to an effective date prior to October 25, 2005 for the grant of service connection for PTSD;

B)  Entitlement to an effective date prior to March 12, 2007 for the grant of service connection for degenerative disc disease lumbar spine; and 

C)  Entitlement to an effective date prior to October 25, 2005 for the grant of service connection for dermatitis with lichenification bilateral lower extremities.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


